Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00077-CR

                                       Gary VISE,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CR-9391
                      Honorable Maria Teresa Herr, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED February 11, 2015.


                                             _____________________________
                                             Marialyn Barnard, Justice